32 So. 3d 717 (2010)
Charleston Dwayne GRINER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-0273.
District Court of Appeal of Florida, First District.
April 7, 2010.
*718 Charleston Dwayne Griner, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Charleston Dwayne Griner is hereby afforded a belated appeal from the order denying motion to correct illegal sentence in Duval County case number 16-1994-CF-4586-EXXX. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
BENTON, VAN NORTWICK, and CLARK, JJ., concur.